Title: From George Washington to Elias Boudinot, 26 September 1783
From: Washington, George
To: Boudinot, Elias


                  
                     Sir
                     Rocky hill 26 Septr 1783
                  
                  I have had the honor to Receive Your Excellencys Letter of Yesterday with the Resolves of Congress inclosed—which I shall with great pleasure communicate to Genl Howe and the troops who were under his command.  I have the honor to be &c.
                  
               